DECISION
The application of the above-named defendant for a review of the sentence of 10 years with 2 years suspended plus conditions for Burglary imposed on September 23, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Defendant claims he didn’t get what he bargained for, and the record was not clear.
We wish to thank Scott Gratton of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.